Appeal from D. C. D. C. Motion of the parties to expedite consideration and to expedite the briefing schedule granted. Probable jurisdiction noted. Briefs of appellants and intervenor-respondents are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, October 6, 1998. Briefs of appellees are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 3, 1998. Reply briefs, if any, are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, November 17, 1998. This Court's Rule 29.2 does not apply. Oral argument is set for Monday, November 30, 1998.